Democracy, peace, security, rule of law and respect for human rights are crucial elements in achieving the economic and social development to which my people aspire. We are aware that, just as no development can take place without democracy, peace, security and the rule of law, so, too, little peace and certainly no security will exist without development. Development, peace and security, therefore, go hand in hand. They are inextricably linked.
But I am disappointed that some nations within this body fail to recognize that if development is denied to any section of humanity, so too are human rights. Today, we live in a world where — despite all the utterances to the contrary — might is still right, and the big and strong continue to bully the poor, the weak and the vulnerable. Until small States such as mine are no longer bullied by larger and more powerful nations, despite our full compliance with international standards and practices, human rights will continue to be denied. As the Organization enters its seventy- first year, it is time that Member States stop paying lip service to the principle of sovereignty. They must show that they truly respect the sovereignty of States regardless of their size.
In the years since our independence the people of Antigua and Barbuda have built solid institutions of
democracy and respect for human, civil and political rights. We guard those institutions jealously, and we have enshrined them in our Constitution and in our laws. And we do so not only for ourselves, but for every investor in our country, every visitor to our shores and every other country with which we have treaties or conduct business.
However, my country is beset with all the problems and challenges that confront all small States. They include remoteness, high transactional costs, threats to our survival from climate change, a limited economic base and a small resource pool to fund and manage our development aspirations. Those realities make it difficult, if not impossible, for my small country to finance its development, without external assistance and without access to foreign capital. But the people of my country do not wish to be beggars before the world community. We do not want to attend meetings, cap in one hand, begging bowl in the other. Yes, we want the sympathy and understanding of the international financial institutions and development agencies. Yes, we want better terms of trade and more reasonable access to development financing. But we are also determined to stand on our own two feet and to earn our place among the community of nations. We are resolved not to beg for it, but to work for it. However, the international community, particularly the rich and the powerful, must help us to work for the development we need, instead of placing obstacles in our way.
Yet, 11 years after the World Trade Organization delivered a judgement in my country’s favour against a larger and vastly richer country for a trade violation that set back my small country by over $100 million, that country has failed to settle with us. Justice delayed is justice denied. After 11 years of not receiving the fruits of that judgement, which, incidentally, are lawfully due to my country, my people are entitled to conclude that the powerful continue to ignore and trample on the rights of the weak and that might is right.
In the international trading system, my small country with a population of 100,000 people is treated in the same way as the United States of America, Canada or Japan. Our market size and development status, which require us to be treated differently from larger and vastly more developed countries, receive scant attention. Our need for access to concessionary financing to fund our development is accorded even less attention. At best, we are treated with benign neglect. The arbitrary and unjust rules that are imposed
15-29664 13/25

A/70/PV.23 01/10/2015
upon us choke our efforts to diversify and develop our small economies and are even worse.
In that regard, my country condemns the recent list of the European Commission, in which several small States in the Caribbean and the Pacific, including Antigua and Barbuda, are falsely named as tax havens. Similarly, my country deplores the list of tax havens produced by individual States and a district within the United States of America that has wrongfully and inappropriately labelled many Caribbean and Pacific countries.
My country and others in the Caribbean all have tax information exchange agreements with the Government of the United States of America. We have been fully cooperative and no request for tax information has ever been denied. With regard to the European Union’s (EU) list of tax havens, Antigua and Barbuda has tax information exchange agreements with 18 of the 28 EU nations. Yet, because 10 of them, with which we do little or no business, arbitrarily and without consultation say that we are tax havens, we are placed on an EU rogue list that is published globally.
What is more, my country and many of the others wrongly named in both lists have been found to be fully compliant with all the relevant international standards. And the relevant authorities namely, the Financial Action Task Force and the Organization for Economic Cooperation and Development’s Global Forum on Transparency and Exchange of Information for Tax Purposes, have also found us to be fully compliant.
It cannot be right that powerful countries unjustly tarnish our small country’s reputation, despite all that we have done—at great cost in view of our limited resources — to comply with international standards. Such wrongful tarnishing opens the possibility of financial institutions in Europe and the United States discontinuing correspondent relations with our banks. If that happens, no one in our small States will be able to pay for any goods or services purchased from the United States or Europe, including food, tuition for our young studying abroad, and medication and medical bills for our people in need of specialized treatment.
The consequences would be disastrous, since we would be excluded from the international payment system and would be unable to settle our trade and investment transactions. Our banking system would collapse, our economy would be irreparably damaged, and our people would be plunged into abject poverty,
contrary to the objectives of the post-2015 development Agenda.
International principles to which small States readily adhere should not be overturned by bigger countries that seek to impose their will on smaller ones. It is not fair; it is not just; it is not democratic; and it is patently wrong.
My country is not looking for handouts, nor are many others like mine. We do not want to endure the indignity of begging. What we want is a chance to develop, a chance to improve the living standards of our people.
In this regard, I wish to salute the Government of the People’s Republic of China, whose President, in this very Hall a few days ago, undertook to establish a fund for South-South cooperation with a pledge of $2 billion to support developing countries in the implementation of the post-2015 development Agenda. I further hail China’s announcement of a 10-year, $1 billion fund to support the work of the United Nations in peacekeeping and development. China should be acknowledged and applauded for the care it is demonstrating for others in the global community.
I acknowledge, too, the contributions of two other developing nations, Venezuela and Cuba, which have made significant contributions to South-South cooperation.
Despite the economic challenges that these three developing countries face, they have given help to other countries unstintingly. If these three countries, challenged as they are, can recognize an obligation to all humankind, regardless of race or colour or of a country’s size or geographical location, surely rich and developed countries should be able to do the same. I call on these developed countries to stand up and be counted.
I applaud those countries, such as Britain, Germany and Sweden, that have met their commitments to deliver 0.7 per cent of their gross domestic product as official development assistance. I urge the others to follow their lead and to join them not as a giveaway to beggars but as an investment in a safer and more peaceful world, whose progress will contribute to the prosperity of all humankind.
On the matter of peace and security, my country firmly believes that the world’s prospects for peace
14/25 15-29664

01/10/2015 A/70/PV.23
and security were greatly enhanced by two recent developments.
The first is the establishment of diplomatic relations between Cuba and the United States of America. We hail that accord, and we call upon the United States Congress to lift the embargo against Cuba, which serves no one’s interest or any useful purpose. Further, we support the call for the United States to return Guantanamo Bay to Cuba.
At the same time, my country congratulates the United States Government on the agreement reached with Iran. While we are mindful of the fact that five other countries were involved in the process, we recognize that President Obama faced the most difficult circumstances. We commend his far-sightedness, as we applaud the willingness of all of the participating countries, including Iran, to overcome obstacles through negotiations and dialogue.
The President of Iran told the Assembly that while his country will not forget the past, it does not wish to live in the past. He has committed his nation to the practical path to security and stability through the development that comes with economic engagement. My country welcomes that commitment and, in turn, stands ready to participate with Iran in such economic engagement.
I express Antigua and Barbuda’s deep concern at the devastation of neighbouring Caribbean island Dominica by tropical storm Erika. I also want to make the point that countries in the Caribbean did not await an international response. In fact, we went ahead and provided aid to Dominica and its suffering people, and we did so within the limited capacity of our respective States members of the Caribbean Community. We made immediate financial and other tangible contributions to Dominica.
Despite our own challenges, we stood up for the humanitarian needs of our neighbour. But even as we did so, we were aware that wider international support is necessary. Therefore, I appeal for continued international action for Dominica in its recovery process. I also express my country’s deep worry about the Bahamas, which is being battered by a Category 4 hurricane even as I address the Assembly. There is no greater evidence, if any were needed, that climate change is now one of the most serious challenges facing small island States. The time for action on climate change is now. There is no more time for excuses.
Climate change is the greatest threat confronting all of humankind. It knows no borders, and it respects neither size nor economic and military power. All of our countries are its potential victims, even where its existence and danger continue to be denied. But it poses the greatest threat to the smallest on our shared planet, particularly the island States in the Caribbean, the Pacific and the Indian Ocean.
What happened in Dominica a few weeks ago also befell Vanuatu and Tuvalu in the Pacific earlier this year. What is sad is that these disasters are not occurring in these islands through their own fault. They are happening because of the excesses of larger and more powerful countries, which will not bend from their abuse of the world’s atmosphere even at the risk of eliminating other societies, some older than their own.
Increasingly, several of these islands are drowning, and their age-old civilizations are facing extinction. In this connection, I hail the clean-energy proposal of United States, and I commend President Obama for this initiative. It is a most enlightened proposal, as a result of which the people of the United States will not only maintain the quality of their own country but will also stand up for the rights of other societies to have a homeland and to raise their children in the land of their ancestors.
I am thinking particularly of the people of the Marshall Islands and Tuvalu in the Pacific; of Maldives in the Indian Ocean; and a few Caribbean islands where the prospect of disappearance looms large from sea- level rise. All industrialized nations should accept their responsibilities as chief contributors in emitting high levels of greenhouse gases into the atmosphere. If the countries of the United Nations want their pledge for democracy, human rights and peace to be meaningful, they must resolve to make the Conference on Climate Change in Paris later this year a resounding success. That success will be best measured if our nations collectively ensure that the outcome of the Conference is an ambitious international agreement that limits global warming below 2°C, in order to ensure the survival of small States. Financing is also important. Not because we are begging, but because the world’s interests are served by it. Financing the cost of mitigation must be done through an internationally legally binding commitment to additional and predictable support.
I want to end my statement by thanking God for the United Nations. If it did not exist, small countries such as mine would have no voice at all. We know the United
15-29664 15/25

A/70/PV.23 01/10/2015
Nations needs reform to make it more democratic and certainly more representative. But, within its bodies, we have a platform and an opportunity to hold up a mirror to the world that reflects the marginalization we confront. That is of great value to us. My country hopes for a tomorrow that offers us better prospects, where the opportunities in the world are not monopolized by the rich few but are shared for the advancement of all humankind. In this Organization, fair-minded nations, acting together, still have the chance to make equity a reality for the small as much as for the big.
